DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             PARADISE BANK,
                                Appellant,

                                       v.

                           VITO BUCARIO, et al.,
                                 Appellee.

                                 No. 4D21-3379

                            [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County, John S. Kastrenakes, Judge; L.T. Case No. 50-2013-CA-009467.

   Terrance W. Anderson, Jr. of Nelson Mullins Riley & Scarborough, LLP, Boca
Raton, and Rebecca A. Rodriguez of Nelson Mullins Riley & Scarborough, LLP,
Fort Lauderdale, for Appellant.

   Michael J. Labbee and Tyler A. Hayden of Phillips, Hayden, and Labbee, St.
Petersburg, for Appellee.

PER CURIAM.

      Affirmed.

GROSS, MAY and FORST, JJ., concur.

                             *          *          *

Not final until disposition of timely filed motion for rehearing.